Reeves, Associate Justice.
The right of the grantee of a conditional certificate, under the land law of 1887, to transfer it before the unconditional certificate was issued, is not an open question in this court. (Graham v. Henry, 17 Tex., 164.)
Admitting that there was no necessity for administration on the estate of William O. Merriweather, deceased, it is believed that appellees’ title to the land in controversy in this suit can be sustained without the aid of administration, and without regard to the deed from Jackson and the proceedings had in the County Court and read in evidence by appellees.
The unconditional certificate was issued to' Fordtran, as assignee of Merriweather, in 1846, by the County Court of Austin county, as a Board of Land Commissioners. It recites that the conditional certificate, had previously issued to Merriweather, and that Fordtran had presented it together with a transfer from Merriweather. The county commissioners having jurisdiction over the subject, the presumption, in the absence of proof to the contrary, is that it was properly exercised, and that the recital in the certificate that Fordtran presented the transfer from Merriweather is correct.
The authority of the court, as a Board of Land Commissioners, to issue a certificate to an assignee, was examined by this court in the case of Walter’s Heirs v. Jewett, 28 Tex., 192, and the court said: “It might, perhaps, be urged, with much justness, that the tribunal which granted this certificate, being clothed with authority to determine in whose favor it should is,sue, the correctness of its judg*282ment could not be questioned, except in a direct proceeding for that purpose. Undoubtedly, it could not be done collaterally, and after the great length of time which has elapsed since this certificate was issued, except on strong and .satisfactory proof.”
The administration seems not to have been in opposition to the claim of Fordtran, but rather for his benefit; and whether the purpose intended was accomplished or not, there is no evidence that the intention was to defraud the estate of Merriweather or his heirs.
A period of more than twenty-five years has elapsed since the certificate was issued to Fordtran, as assignee of Merriweather; and during the time, so far as the record shows, his right was not questioned until the institution of this suit, in 1870. The remarks of the court above quoted apply with great force to this case, and bring it clearly within the operation of the rule there laid down. The patent was issued in 1848, long after the death of Merriweather; and though it issued to him, it inured to the benefit of Fordtran, as his assignee. As provided by the statute: “Itshall be, to all intents and purposes and effect, as valid and' effectual to convey and secure to the heirs or assignees, as the case may be, of such deceased persons, the lands so patented, or which may be so patented, as though such deceased persons had been in being at the time such patents bear date.” (Pas. Dig , art. 4288a.) It does not appear why the patent was issued in the name of William 0. Merriweather, and not to Fordtran, as assignee, as might have been done, according to the act of 1845, and in full-force at the date of the patent. This act provides: “ Hereafter patents may issue in the name of the assignee, when the certificate was granted in the name of the assignee, without ,an exhibition of the chain of transfers.” (Art. 4292.)
Leaving the probate proceeding out of view, the record presents a good defense to the plaintiffs’ action, and there *283was no error in the judgment of the District Court, and the same is affirmed. - •
Affirmed.
Justice Moore, being of counsel, did not sit in this case.